Citation Nr: 1508995	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	  Michael A. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1960 to December 1960 and on active duty from October 1961 to October 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Fort Harrison, Montana. 

In a January 2011 decision, the Board denied the Veteran's claim for service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD. The Veteran appealed the Board's decision denying service connection for PTSD to the Court of Appeals for Veteran's Claims (Court). In a March 2012 Memorandum Decision, the Court vacated the Board's decision denying service connection for PTSD and remanded the claim to the Board. Meanwhile, in August 2012, the Veteran was afforded a new VA examination in connection with the portion of his claim that had been remanded by the Board.

In February 2013, the Board remanded the matters again for additional development.  

In May 2014, the Board issued a decision denying the claims for service connection for PTSD and for psychiatric disorder other than PTSD. The Veteran again appealed the Board's decision to the Court.  While the matter was pending before the Court, in January 2015, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand. 

In a January 2015 Order, the Court vacated the Board's May 2014 decision and remanded the matter for readjudication in light of the Joint Motion.

The Veteran testified before the undersigned Veterans Law Judge at a June 2010 hearing.  A transcript of the hearing is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the parties' Joint Motion for Remand and the Board's review of claims file, remand for additional development of the claims is warranted.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as he believes that the disability had its onset in service or is related to a number of in-service traumatic events.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence. Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

In a May 2013 statement, the Veteran discussed an in-service stressor that occurred in November 1963 on the transport ship the William O. Darby.  He reported that he witnessed a lieutenant being thrown overboard on November 22, 1963.    A June 2012 VA examination reflects the Veteran's report that the ship arrived in Bremerhaven, Germany on November 27, 1963.  Service personnel records note that the Veteran arrived in Bremerhaven, Germany on November 27, 1963.

As pointed out in the Joint Motion for Remand, given that the Veteran has provided the approximate date, location, and rank of the individual involved, he has provided sufficient evidence to attempt to verify the alleged stressor, and such action must be accomplished on remand. See 38 U.S.C. § 5103A (stating that VA's duty to assist requires the Secretary to investigate potential causes of a Veteran's condition that are reasonably raised by the veteran, the record, or a sympathetic reading of the claimant's filing); see also Patton v. West, 12 Vet.App. 272, 283 (1998) (stating that where necessary to decide a claim, VA must assist Veterans in corroborating reported in-service PTSD stressors).  

To this end, the Board finds that the AOJ should contact the National Archives and Records Administration (NARA), the U.S. Army and Joint Services Records Research Center (JSRRC), and any other organization that may have pertinent info to attempt to corroborate the claimed stressor of the lieutenant thrown overboard.

The Veteran also alleges an incident where he was physically and sexually assaulted in service.  He reported that he was beaten up and then sexually assaulted in approximately 1962 in a Quonset hut.  He indicated that following the incident he started doing drugs and got in trouble in service, lost his rank, and was not allowed to reenlist in service.  

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred. Patton, 12 Vet. App. at 278-80. In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records reflect that the Veteran experienced behavior changes in service.  The Veteran's performance reviews started as "excellent" and went to "fair." It was determined in December 1963 that he would not be able to re-enlist and would be separated for his acts of misconduct. In February 1964, the Veteran admitted taking 6 pills and he was referred for a psychiatric consultation. The Veteran was absent without leave (AWOL) twice in July 1964.  Although the Veteran separated from service in October 1964, a December 1963 report of medical history designed for "separation" included a self-reported notation of a history of "depression or excessive worry." The corresponding physician's summary indicated that the Veteran had an anxiety reaction with chest pains during his early teens. The physician also noted that the Veteran was separating from service as a result of homosexual activities. The Board notes that the Veteran told a treating medical professional in March 1976 that he attempted to get kicked out of the Army by endorsing that he engaged in homosexual behavior.

In the Board's February 2013 remand, the Board, at the urging of the Court, determined that the stressful incidents as alleged by the Veteran did not occur, including the alleged physical and sexual assault.   In so finding, the Board noted that the Veteran's service treatment records from around the time of the claimed assault were devoid of any treatment for sequelae of an assault or markers suggesting physical or sexual trauma, and noted that the behavior changes occurred substantially after the alleged assault. Then, the Board remanded the matter for examination with the instruction that, for purposes of the examination, the Veteran's claimed stressors were not corroborated and it has been determined that they did not occur as claimed by the Veteran. 

The requested opinion was obtained on March 2013 VA examination, in which the examiner concluded that the Veteran did not experience PTSD as caused by traumatic experiences in the military.  The examiner then stated that the conclusion was based on the remand order which states that the Veteran's claimed stressors were not corroborated and it has been determined that they did not occur as claimed by the Veteran.

In the Joint Motion for Remand, the parties noted that there is nothing in 38 C.F.R. §3.304(f)(5) limiting the occurrence of behavior changes to being at the time or around the time of the claimed stressor. Rather, the language of the regulation speaks of behavior changes "following" an assault.   Thus, the parties agreed that the Board applied a more restrictive standard than was called for pursuant to 38 C.F.R. § 3.304(f)(5), which in turn, impacted the March 2013 VA examiner's opinion.

The parties thus agreed that, taken in concert with the absence of referral of Veterans claimed stressor of seeing someone thrown overboard as discussed more fully above, there is a possibility that the examiner may have diagnosed the Veteran with PTSD had Veteran's stressors been deemed credible.

Based on the foregoing, the Board believes that, rather than making a findings on whether the alleged physical and sexual assault occurred at this juncture, and consistent with 38 C.F.R. § 3.304(f)(5), the Veteran's claims file should be reviewed by  medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

Finally, given that any additional evidence received may impact the decision on the claim for service connection for acquired psychiatric disorder other than PTSD, this matter should also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC) National Archives and Records Administration (NARA), and any other organization that would have possession of relevant documents, and request Deck Logs, and any other relevant documentation, to attempt to corroborate the Veteran's stressor of witnessing a lieutenant being thrown overboard on or approximately near November 22, 1963 while on the transport ship the William O. Darby in November 1963, which arrived in Bremerhaven, Germany on or approximately near November 27, 1963.

Thereafter, the record should be reviewed and specific determinations provided as to whether the specific stressor event has been verified.  The Veteran and his representative should be notified of these determinations and afforded the opportunity to respond.

2.  Then, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD. The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service sexual assault, to include the change in performance evaluations, December 1963 endorsement of depression and excessive worry, pill overdose in 1964, going AWOL in July 1964, and notation of homosexual activities.

If the examiner determines that an in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  

If the examiner determined that the alleged sexual assault did not occur, the examiner must consider whether the Veteran has PTSD as a result of the other in-service stressor.   The examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. Unless the Veteran's stressor of witnessing a lieutenant thrown overboard while on the transport ship the William O. Darby in November 1963 is able to be verified, the examiner is instructed that no other claimed stressors has been corroborated.

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service. 

A complete rationale should be provided for any opinions expressed.

3.  The AOJ should undertake any additional development deemed warranted.
 
4. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


